UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA : Mag. No. 19-4556 (LHG)
v. :
SKYLER ROGERS CONSENT ORDER

THIS MATTER having been opened to the Court by the Defendant, SK YLER
ROGERS, by and through his attorney, Michael N. Huff, Esquire, on notice to and with the
consent of the Assistant United States Attorney, Jan Brater, Esquire and the United States Pretrial
Services Officer Lura Jenkins, the Court having considered the request, the consent of the
parties, and for good cause shown;

IT IS on this / Bn day of , 20 x O ;

ORDERED that the Defendant’s Pretrial Detention Order is AMENDED as follows: the

 

Defendant may seek and obtain employment with the approval of Pre-Trial Services. All other
conditions to remain the same.

BY THE COURT:

a

HONORABLE LOIS HT. GOODMAN—___—
UNITED/STATE STRATE JUDGE
I hereby consent to the content and form of the above Order.

 

 

Jan D. Brater

Assistant United States Attorney

United States Attorney’s Office
District of New Jersey

402 E. State Street

Trenton, New Jersey 08608
(609) 989-2312

lan. Brater@usdoj.gov

/s/ Lura Jenkins

 

Lura Jenkins

U.S. Pretrial Services Agency
District of New Jersey
609.989.2056 (office)
609.989.0486 (fax)

Me ee

Michael N. Huff, Esquire
1333 Race Street
Philadelphia, PA 19107
(215) 567-2120

michael. huffiesq@gmail.com
